Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2019

                                    No. 04-19-00820-CV

                                   Grant R. MICHAEL,
                                         Appellant

                                             v.

                               WALTON SIGNAGE, LTD.,
                                     Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-21334
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
        On December 18, 2019, appellee filed an opposed first motion for a fourteen-day
extension of time to file appellee’s brief. The motion is GRANTED. Appellee’s brief is due no
later than January 21, 2019. Further requests for extension of time will be disfavored.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court